Title: Abigail Adams Smith to John Adams, 14 March 1797
From: Smith, Abigail Adams
To: Adams, John


        
          my Dear Pappa
          East Chester March 14th 1797
        
        I received some time since your letter of the 21st of Febuary—and am very happy to find that you suppose my apprehensions respecting any embarrassments which may be thrown in your way are premature— I have heard from all quarters that the Choice of President has been highly approved of and is perfectly Sattisfactory to all parties even the most violent Democrats in New York have

expressed their intire acquiessence in the Election and I am very happy to find Mr Jefferson has come forward with such fair and Candid sentiments as his address to the senate discovers— I beleive many persons will be agreeably disappointed with respect to his pursuits
        you must not my Dear Sir judge unfavourably of me—from my silence at this period—when all Connected with you are I presume offering to you their Congratulatory addresses—upon your assention to a Station so highly important—and which you are undoubtedly better prepared to fill with advantage to our Country than any other Man—or suppose that it is the result of indifferance towards you or any want of fillial affection—for I seek with avidity for every thing that is made public to us respecting yourself at this time, and have read with much pleasure your speach at the inauguration—and I Lamented that you should not have had one single Brance of your own family present at the interesting Scene— if I had been in a situation that could have rendered it proper, or Possible, I would most certainly have been present
        that I am retired from all society and have no intercourse with any one out of my family would be no mortification to me—if it afforded me an opportunity of Educating my Children; there is no Personall gratification nor individual advantage that I should not readily relinquish if it could afford me an opportunity of Seeing them improve or advancing in their Studies— but the Place we are in neither affords a school or a Clergyman—and I am much at a loss to know, what to do with them—
        William is now at an age when it becomes necessary for him to have constant and regular attention—and I think every day he passes is a day lost to him—
        what is to be their or our future destination is hid from our view by “that impenetrable veil which you observe covers futurity”— I see nothing in prospect for them but the most undistinguished stations in Life— and I expect that they will have to acquire as much self command and experience as many humiliations and mortifications of spirit as can be necessary for them; or as any one can wish them to encounter— but thease things are directed by an Higher Power and all Human Exertions are inadequate to Counteract them
        whatever fate m[ay be] in reserve for me I hope I shall be supported under [it] without repineing—and that my Heart may be steeled against the misfortunes which seem to await us— but I must

beg your forgiveness for obtruding upon your time, and important avocations
        with every wish for your Happiness I am affectionately your Daughter
        
          A Smith—
        
      